DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 11,404,247 B2. This is a statutory double patenting rejection.
Instant Application: 17/851,022
U.S Patent No. 11,350,495 B2
1. A power supply system comprising: an RF driver that produces an RF signal with an RF frequency; a nanosecond pulser that produces high voltage pulses with a pulse repetition frequency that is less than the RF frequency, a pulse width, and a peak voltage greater than 2 kV, the nanosecond pulser comprising a snubber circuit including: a snubber resistor having a resistance of about 7.5 mΩ-1.25Ω; and a snubber capacitor having a capacitance of about 2 μF-35 μF; and a filter circuit disposed between the RF driver and the plasma chamber.
1. A power supply system comprising: an RF driver that produces an RF signal with an RF frequency; a nanosecond pulser that produces high voltage pulses with a pulse repetition frequency that is less than the RF frequency, a pulse width, and a peak voltage greater than 2 kV, the nanosecond pulser comprising a snubber circuit including: a snubber resistor having a resistance of about 7.5 mΩ-1.25Ω; and a snubber capacitor having a capacitance of about 2 μF-35 μF; and a filter circuit disposed between the RF driver and the plasma chamber.


Allowable Subject Matter
Claims 12-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 12-22, recites “a droop compensation circuit electrically coupled with first lead of the primary winding; a first switch electrically connected with the droop compensation circuit and the power supply; a second switch electrically connected with the second lead of the primary winding and the power supply, wherein the first switch and the second switch are opened and closed at different time intervals; and a pulsing output electrically coupled with the secondary winding of the transformer that outputs square wave pulses.” as recited in claim 12.
In regards to claims 23-27, recites “a second portion of the plurality of switches electrically connected with the second lead of the primary winding and the power supply, wherein the first portion of the plurality of switches and the second portion of the plurality of switches are opened and closed at different time intervals; a dampening circuit electrically arranged between the first portion of the plurality of switches and/or the second portion of the plurality of switches and the transformer, the dampening circuit comprising: a diode biased from the first portion of the plurality of switches toward to first lead; a first resistor arranged in between the diode and the first lead; a first inductor; and a second resistor arranged in series with the first inductor and electrically coupled across the diode; and a pulsing output electrically coupled with the secondary winding of the transformer that outputs pulses having a voltage greater than about 2 kV and with pulse frequencies greater than 1 kHz.” as recited in claim 23. 
The claim in the application are deemed to be directed to an nonobvious improvement over Prager et al [US 2015/0318846 A1] who teaches a nanosecond pulser is disclosed. In some embodiments, the nanosecond pulser may include one or more switch circuits including one or more solid state switches, a transformer, and an output. In some embodiments, the transformer may include a first transformer core, a first primary winding wound at least partially around a portion of the first transformer core, and a secondary winding wound at least partially around a portion of the first transformer core. In some embodiments, each of the one or more switch circuits are coupled with at least a portion of the first primary winding. In some embodiments, the output may be electrically coupled with the secondary winding and outputs electrical pulses having a peak voltage greater than about 1 kilovolt and a rise time of less than 150 nanoseconds or less than 50 nanoseconds.
The primary reason of allowance of the claims is improvement with (1) a droop compensation circuit electrically coupled with first lead of the primary winding; a first switch electrically connected with the droop compensation circuit and the power supply; a second switch electrically connected with the second lead of the primary winding and the power supply, wherein the first switch and the second switch are opened and closed at different time intervals; and a pulsing output electrically coupled with the secondary winding of the transformer that outputs square wave pulses and (2) a second portion of the plurality of switches electrically connected with the second lead of the primary winding and the power supply, wherein the first portion of the plurality of switches and the second portion of the plurality of switches are opened and closed at different time intervals; a dampening circuit electrically arranged between the first portion of the plurality of switches and/or the second portion of the plurality of switches and the transformer, the dampening circuit comprising: a diode biased from the first portion of the plurality of switches toward to first lead; a first resistor arranged in between the diode and the first lead; a first inductor; and a second resistor arranged in series with the first inductor and electrically coupled across the diode; and a pulsing output electrically coupled with the secondary winding of the transformer that outputs pulses having a voltage greater than about 2 kV and with pulse frequencies greater than 1 kHz.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844